Citation Nr: 1309957	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left leg peripheral neuropathy, to include reduced sensation in the left foot, to include as secondary to service-connected left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from July 2005 to September 2006.  He also had prior reserve service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which denied the Veteran's claim.

In August 2010, the Veteran testified during a hearing before a Decision Review Officer at the Lincoln RO.  In May 2011, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the hearings have been associated with the Veteran's claims folder.  During the Board video conference hearing, the Veteran requested that the record be held open for an additional 30 days to allow him to submit additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. § 20.709 (2012).  Thereafter, the Board received an additional letter from his physician.  The Board accepts this new evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND 

In its August and September 2009 correspondence, the RO specifically advised the Veteran to submit any treatment records related to his claimed condition, of left leg neuropathy, and alternatively asked that he complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) if he wanted VA to obtain these records on his behalf.  During the pendency of the appeal, he twice submitted statements from his private physician, L. Meduna, M.D., who indicated that he had been treating the Veteran for his left leg and "general health."  In an August 2010 letter, Dr. Meduna stated that, based on a review of the Veteran's available medical records, as well as his own clinical notes and examination, "it is likely he has left leg peripheral neuropathy as well as some osteoarthritis in his left knee with the sensation of tingling down to the foot on that leg."  He added that this "may be due to his left knee joint problem.  He indicated that the left knee and the neuropathy are service-related and he indicated he based his opinion on a physical examination and his training and experience as a physician.  This opinion conflicts with other evidence on file, to include a VA compensation examination completed in 2007.  It is also noted that ongoing treatment records from Dr. Meduna are not on file and potentially relevant.  On remand,  action should be taken  to obtain these outstanding treatment records. 

In August 2009, the Veteran was afforded a VA compensation and pension examination of the feet and joints. However, when the VA examiner attempted to physically examine his feet, the Veteran refused to allow this.  On remand, another attempt should be made to have the Veteran examined to reconcile the etiology of any left leg peripheral neuropathy to include reduced sensation of the left foot, claimed as secondary to a service-connected left knee disability.   The duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  Under VA regulations, it is incumbent upon the Veteran to cooperate with the process so that his claim may be fully developed. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete authorization forms, including for L. Meduna, M.D., so that VA can attempt to obtain the records on his behalf.  Provided that the necessary release forms are completed and returned, attempt to obtain the identified records. 

2. Thereafter, the Veteran should be accorded a VA examination concerning his claim for service connection for left leg peripheral neuropathy.  All necessary special studies or tests are to be accomplished. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder has been reviewed. The report of examination must include a complete rationale for any opinion expressed.

The examiner is asked to provide a medical opinion regarding whether it is at least as likely as not (a probability of at least 50 percent) that the veteran has a current diagnosis of a left leg disability (to include peripheral neuropathy).  If so, is it at least as likely as not that such left leg disability began in or is related to a period of active service, or was caused or aggravated by a service-connected left knee disability? If a chronic disease such as peripheral neuropathy is diagnosed, an opinion should be provided as to whether it had onset within one year of service separation. 

3. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete. If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2012).


